 PROB 12C                                                                                 Report Date: April 7, 2020
(6/16)

                                       United States District Court                            FILED IN THE
                                                                                           U.S. DISTRICT COURT
                                                                                     EASTERN DISTRICT OF WASHINGTON
                                                       for the
                                                                                      Apr 08, 2020
                                        Eastern District of Washington                    SEAN F. MCAVOY, CLERK



                   Petition for Warrant or Summons for Offender Under Supervision


 Name of Offender: Jered Pederson                            Case Number: 0980 2:14CR00168-TOR-5
 Address of Offender: 2108 W Carlisle, Spokane, Washington 99205
 Name of Sentencing Judicial Officer: The Honorable Thomas O. Rice, Chief U.S. District Judge
 Date of Original Sentence: October 20, 2015
 Original Offense:          Conspiracy to Commit Bank Fraud, 18 U.S.C. §§ 1344 and 1349
 Original Sentence:         Prison - 1 day                   Type of Supervision: Supervised Release
                            TSR - 36 months
 Revocation Sentence:       Prison - 90 days
 (10/27/2016)               TSR - 36 months
 Revocation Sentence:       Prison - 6 months
 (07/26/2017)               TSR - 30 months
 Asst. U.S. Attorney:       George J. C. Jacobs, III         Date Supervision Commenced: January 9, 2018
 Defense Attorney:          John Barto McEntire, IV          Date Supervision Expires: July 8, 2020

                                          PETITIONING THE COURT

To incorporate the violations contained in this petition in future proceedings with the violations previously reported
to the Court on 11/27/2019 and 03/23/2020.

The probation officer believes that the offender has violated the following conditions of supervision:


 Violation Number       Nature of Noncompliance

            6           Special Condition #5: You must abstain from the use of illegal controlled substances, and
                        must submit to urinalysis and sweat patch testing, as directed by the supervising officer, but
                        no more than 6 tests per month, in order to confirm continued abstinence from these
                        substances.

                        Supporting Evidence: On March 31, 2020, Mr. Pederson was in direct violation of special
                        condition number 5 by failing to report for his random urinalysis testing.

                        On January 11, 2018, the undersigned officer met with Mr. Pederson. He was given a copy
                        of his judgment and his conditions of supervision were explained to him. He signed his
                        judgment reflecting he understood his conditions in full.

                        Mr. Pederson was put on the random urine testing hotline due to his history of illegal drug
                        use. Mr. Pederson was informed to call the number for the color hotline daily and to listen
                        for the color GOLD 3. If the color GOLD 3 was called, Mr. Pederson was to report to
Prob12C
Re: Pederson, Jered
April 7, 2020
Page 2

                      Pioneer Human Services (PHS) and supply a urine sample between the hours of 7 a.m. and
                      5:30 p.m.

                      On March 31, 2020, the color GOLD 3 was called and Mr. Pederson failed to report. On
                      April 1, 2020, the undersigned officer called Mr. Pederson to find out why he was a no show
                      for his urine test. He reported he forgot to call the urine testing hotline until after they were
                      closed.

The U.S. Probation Office respectfully recommends the Court to incorporate the violation contained in this petition
in future proceedings with the violations previously reported to the Court.

                                          I declare under penalty of perjury that the foregoing is true and correct.
                                                            Executed on:       04/07/2020
                                                                               s/Joshua D. Schull
                                                                               Joshua D. Schull
                                                                               U.S. Probation Officer

 THE COURT ORDERS

 [   ]    No Action
 [   ]    The Issuance of a Warrant
 [   ]    The Issuance of a Summons
 [   ]    The incorporation of the violation(s) contained in this
          petition with the other violations pending before the
          Court.
 [ ]      Defendant to appear before the Judge assigned to the
          case.
 [ ]      Defendant to appear before the Magistrate Judge.
 [ ]      Other: Unless otherwise continued, all pending
                 violations will be addressed at the
                 revocation hearing scheduled for                              Signature of Judicial Officer
                 4/15/2020.
                                                                              April 8, 2020
                                                                               Date
